Citation Nr: 0102979	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome, right knee.

2.  Entitlement to service connection for retropatellar pain 
syndrome, left knee.

3.  Entitlement to service connection for residuals left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in part, denied service 
connection for retropatellar pain syndrome, right and left 
knee and residuals of a left ankle injury.  

The veteran was scheduled for a Travel Board hearing in 
October 2000, however he failed to report.

Finally, the Board denied the veteran's claims for 
entitlement to service connection for a right shoulder 
injury, lumbar strain, bilateral foot injury, Bells palsy, 
gastroenteritis, and wisdom teeth/root canal in its July 1998 
decision.  The basis of the denials was that the claims were 
not well grounded.  The standard for processing claims for VA 
benefits was changed effective November 9, 2000, with the 
signing into law of the Veterans Claims Assistance Act of 
2000 (VCAA) (to be codified at Chapter 51 of United States 
Code), Public Law 106-475, 114 Stat. 2096,___(2000).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  In addition, the VCAA provides that, in 
cases where claimants have a prior final claim denied as not 
well grounded, they have two years from the date of the 
enactment of the VCAA to request readjudication of their 
claim under subsection 7(b) of the VCAA.


REMAND

The Board notes that the VCAA also indicates that VA is now 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

The veteran contends that he incurred injuries to his right 
and left knees and left ankle while in service.  Service 
medical records show that the veteran complained of left 
kneecap pain in May 1988 after a seven mile run.  There was 
no history of injury.  The assessment was stress reaction.  
In February 1989 the veteran complained of right knee pain.  
The examination was unremarkable except for mild 
retropatellar pain syndrome.  In July 1989 the veteran was 
seen for complaints of intermittent left knee pain.  The 
assessment was retropatellar pain syndrome.  The veteran was 
seen on numerous occasions complaining of right and left knee 
pain with continued assessments of retropatellar pain 
syndrome.  The veteran's separation examination dated 
December 1997 noted on the Report of Medical History, "knee 
pain times eight years evaluated multiple times no current 
treatment evaluation."

At a VA examination dated April 1998 the veteran reported 
injuring both knees when he fell from a tank.  The 
examination showed full range of motion of both knees, no 
fluid was present, and the internal/external ligaments were 
intact.  No crepitation was noted.  The conclusion was 
history of bilateral knee injury.  There was no indication of 
x-rays taken.

November 1998 VA outpatient treatment records show complaints 
of bilateral knee pain which the veteran reported having for 
10 years.  The examination showed normal range of motion of 
the knees with no tenderness to palpation, and no 
swelling/effusion.  Assessment indicated arthritis of the 
knees.  There was no indication of x-rays taken.

Service medical records indicate that the veteran complained 
of left ankle pain in November 1993 with an assessment of 
musculoskeletal.  The veteran sprained his left ankle in 
December 1996 while playing football and underwent physical 
therapy in 1997.  The veteran's separation examination dated 
December 1997 showed no clinical findings of a left ankle 
disorder.

At an April 1998 VA examination the veteran reported injuring 
his left ankle while playing softball in service, and since 
then had weakness and pain in the left ankle.  He reported 
multiple treatment of physical therapy in service without 
relief of pain.  He indicated that the ankle tended to give 
way when standing on it for any prolonged time or running.  
The examination showed both ankles with full range of motion 
and no swelling was noted.  The conclusion was history of 
left ankle injury.  There was no indication of x-rays taken.

Although the veteran was afforded a VA examination in April 
1998 with no diagnosis of bilateral knee or left ankle 
disability, there is no indication if x-rays were taken, and 
it is not altogether clear whether the veteran's complaints 
were fully considered.  Furthermore, although the current 
medical evidence suggests that the veteran does not suffer 
from a bilateral knee or left ankle disability, a November 
1998 VA outpatient examination noted arthritis of the knees 
with no radiographic evidence provided.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
of record) documenting ongoing treatment 
for the claimed disabilities should be 
associated with the claims file.

2.  The veteran and his representative 
should be contacted and asked to furnish 
the names and addresses of any private 
medical care providers who have treated 
the veteran for the disorders at issue 
since service.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.  

3.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain whether there is any current 
disability of either knee or the left 
ankle to include residuals of a left knee 
injury, residuals of a right knee injury, 
or residuals of a left ankle injury.  If 
no disability is found, the examiner 
should state this.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests, to include x-
rays, should be accomplished.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  The RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case addressing any issues which 
remain denied.  After they are afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.


The purpose of this remand is to comply with the duty to 
assist.  The veteran and his representative are free to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



